            Case 1:21-cv-06579-JMF Document 8 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
KNIGHT FIRST AMENDMENT INSTITUTE AT                                    :
COLUMBIA UNIVERSITY,                                                   :
                                                                       :
                                    Plaintiff,                         :     21-CV-6579 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
FEDERAL BUREAU OF PRISONS, U.S.                                        :
     DEPARTMENT OF JUSTICE,                                            :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        This case arises under the Freedom of Information Act, Title 5, United States Code,

Section 552. The parties are hereby ORDERED to submit a joint letter, no later than two weeks

from the date of this order and not to exceed two pages, indicating whether there is any need

for discovery or an initial conference in this case. If there is no such need, the parties should

include in their letter a proposed briefing schedule for any motions, including motions for

summary judgment. If Defendants have not yet entered a notice of appearance, Plaintiff shall

promptly serve a copy of this Order on Defendants and file proof of such service.

        SO ORDERED.

Dated: August 5, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
